DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on July 12, 2021, has been entered.
Claims 1-2, 4, 6-7, 9-10, and 22 are amended; claims 14, 15, and 21 are canceled.
The applicant contends that the cited prior art fails to contemplate the applicant’s claimed graphical user interface (p. 7). Further, the examiner’s prior assertion that the content of said interface is irrelevant given a unity of outcome in relation to the prior art is misguided. The applicant’s interface design yields a different form of functionality, which is itself a patentable distinction. As one example, a recipe for wafer processing can be continued even given the occurrence of a minor error (p. 10). 
In response, the examiner observes that critical portions of claim 1 – specifically those portions attempting to integrate the display’s configuration with a control program – remain indefinite. As such, the “function” of the programming is obscured. The examiner prescribes restructuring the claim to list each cell, display button, and their associated functions. For instance, the relevant section of the claim can simply specify:
 a display comprising:
a detection information cell displaying the status of a wafer detected by the sensor;
a correction information cell displaying (what information this cell is intended to display);
an editing button that, when selected by a user, (enumerate the associated function)
a setup button that, when selected by a user, (enumerate the associated function)
a wafer delete button that, when selected by a user, (enumerate the associated function)
an error clear button that, when selected by a user, (enumerate the associated function)
With regard to the associated function of each button, the examiner suggests the following syntax, where the “compulsory” button, described by paragraph [0133], is used as an example: a compulsory button that, when selected by a user, causes the wafer transfer device to recover a normal wafer. Structuring the claim in this way ought to facilitate the resolution of the longstanding 112 issues. 
Now, with regard to the second aspect of Applicant’s argument, the examiner does not believe the claim to be commensurate with the stated function of proceeding with the recipe in the event of a minor error. Given an abnormality, claim 1 specifies the display of buttons which facilitate either (i) the removal of a wafer, or (ii) the clearance of the original 
Critically, however, the claim does not select a pathway. As such, the prior art must merely reproduce one of said pathways in order to satisfy the threshold for rejection, i.e., “in response to the selection of at least one of the wafer remove button and the error clear button.” As has been established, Mizuguchi and Hirano clearly satisfy the first pathway of removing an abnormal wafer, thereby rendering the second potential pathway – clearing the error message – moot. The rejections are maintained. 
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders – “device,” “tool,” and “mechanism,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
The “wafer transfer device” of claims 1 and 23;
The “wafer holding tool” of claims 1 and 6;
The “wafer holding tool lifting mechanism” of claim 1;
Because these claim limitations are being interpreted under 35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “wafer transfer device” is being interpreted as a plurality of tweezers (125c) in accordance with page 11, section (0017) of the specification, as well as Figure 2.
The “wafer holding tool” is being interpreted as a boat in accordance with page 11, section (0017).
The “wafer holding tool lifting mechanism” is being interpreted as an elevator in accordance with page 12, section (0018).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1 and its dependents are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. The first step the controller is programmed to execute is to “control the wafer transfer device…to transfer the wafer…to the wafer holding tool.” However, three lines later, recites a “recipe” executed by the same controller including “(i) transferring the wafer to the wafer holding tool.” Because this control step has already been recited, its second instantiation is redundant. Resolution of this indeterminacy is required. The examiner suggests deleting the two paragraphs between the line, “a controller programmed to:”, and the enumeration of the “recipe,” as these two paragraphs are simply repeated within the recipe steps. 
Separately, in the ninth paragraph, the claim recites a “correction information cell configured to correct information of the wafer.” Firstly, it is unclear how a “cell,” in and of itself, can execute correction, as the examiner understands cell to simply denote a type of format. Secondly, what does it mean to “correct information of the wafer”? What information is being corrected, and how does the correction of said “information” relate to the wafer itself? Clarification is required.
Separately, the ninth paragraph concludes as follows: “configured to correct information of the wafer…detected…by the controller, a wafer break status of the wafer, and a wafer jump out status of the wafer.” The italicized portion is both ungrammatical and unresponsive to the preceding syntax. Possibly, the “wafer break” and “wafer jump out” constitute the “information” which is to be correct. If this is the case, the limitation must be amended to render this relationship clear.
The first paragraph on the second page describes the display of a setup button that “indicates that manual processing that solves the abnormality has been performed.” Ostensibly, the purpose of a button is for user selection, i.e., the user engages the button to initiate some task, but the claim’s description implies that the setup button simply indicates the resolution of manual processing. This function – mere display of a result that has already obtained – does not seem 
The second paragraph on the second page describes a “wafer remove button indicating that the abnormal wafer has been removed,” as well as an “error clear button showing that the abnormality has been cleared.” Again, a button seems to be a thing actively engaged by a user, not merely a passive display artifact. Correction is required. Possibly, the applicant intends to assert that user selection of the “wafer remove button” initiates the step of removing an abnormal wafer, and user selection of the “error clear button” clears resolves the error notice in the system – the claim’s subsequent paragraph seems to affirm this interpretation, as does paragraphs [0113] and [0115] of the specification. To promote compact prosecution, the examiner will assess the contested limitation under this presumption. 
The third paragraph on the second page asserts that the controller is programmed to “receive a selection of at least one of the wafer remove button and the error clear button, and receive a pressing selection of the setup button.” Firstly, what is the difference between a “pressing selection” and merely a “selection”? Secondly, how can the controller be programmed to receive only one of a selection of the wafer remove button and error clear button? In other words, the limitation contemplates an embodiment in which the controller is not programmed to receive, for example, user selection of the wafer remove button. But what if the user were to select precisely this button? Why would the controller be programmed to display a button whose selection cannot be “received”? Clarification is required.
The claim’s final paragraph states that the controller is programmed to “execute control to continue the recipe or so that the wafer holding tool is loaded into the processing furnace.” This statement is ungrammatical, although the deletion of the “or” conjunction would render it apprehensible. To expedite prosecution, the examiner will assess the limitation as if the “or” term has been deleted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9-10, and 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mizuguchi, JP 11-121586, in view of Hirano et al., US 2006/0183070.

Although Mizuguchi is silent regarding the presence of a furnace, Hirano evidences that Mizuguchi’s boat-type substrate holder is fully compatible with vertical furnace processing systems [0028]. Accordingly, it would have been obvious to the skilled artisan to employ Mizuguchi’s invention within the larger context of vertical-chamber CVD processing. Hirano teaches a movable wafer holder (34), a wafer holding tool, i.e., a boat (26), and a sensor (60) configured to detect the wafers in the boat (Fig. 3; [0039]).
In addition, Hirano elaborates the method of assessing the holding condition of each wafer disposed in a holding boat, identifying “abnormal” wafers via a checking unit, and then displaying this information on a computer screen [0040]. Upon the detection of a broken wafer, a recovery operation is enacted so as to address the matter efficiently and with minimal downtime [0058]. Accordingly, it would have been obvious to augment Mizuguchi’s control program with the capacity to detect and address abnormal wafers so as to minimize downtime and promote throughput.
Finally, the instant claim set appears to enumerate a byzantine set of displays and buttons which appear on the operation screen.  However, the functional result with regard to wafer identification and correction does not diverge from the outcomes of the prior art. In other words, the prior art achieves the same concrete results with regard to wafer assessment and conveyance but through the use of an operation display formatted otherwise. It is the position of the Office that differences drawn narrowly to the formatting of a display screen, e.g., availing nominally distinct buttons or cells, which fail to advance the concrete objective of wafer processing over the prior art do not constitute a basis for patentability, as these discrepancies can be resolved through routine experimentation by choosing from a finite number of predictable solutions. 
Claim 2: Hirano’s checking unit assesses the wafers before and after treatment (Fig.  8).
Claim 4: Mizuguchi’s control apparatus is capable of displaying the same content as the applicant’s system. The precise organization of this content on a screen is a matter of design choice which would have been obvious to one of ordinary skill. 
Claims 6-7: Mizuguchi’s control screen organizes content according to color (Abstract).
Claim 10: Mizuguchi’s system must inherently include some type of “button” simply to permit operator control. 

/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716